792 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADVANCE MANUFACTURING CORP., Respondent.
86-5367
United States Court of Appeals, Sixth Circuit.
4/15/86

ORDER ENFORCED
N.L.R.B.
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
Before:  KEITH, MARTIN and GUY, Circuit Judges.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Advance Manufacturing Corp., Cleveland, Ohio, its officers, agents, successors, and assigns, enforcing its order dated 28 February 1986, in Case No. 8-CA-17258, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Advance Manufacturing Corp., Cleveland, Ohio, its officers, agents, successors, and assigns, shall:

1.  Cease and desist:

3
(a)  Discriminatorily discharging union member employees because the Union insists that the Respondent comply with the terms of the contract.


4
(b)  In any like or related manner interfering with, restraining, or coercing its employees in the exercise of rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


5
2.  Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:  ENFORCING AN ORDER OF THE NATIONAL immediate and full reinstatement to his former position, or if such position no longer exists, to a substantially equivalent position, without prejudice to his seniority or other rights or privileges previously enjoyed, and make him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, in the manner set forth in the Remedy section of the Administrative Law Judge's Decision.


6
(b)  Remove from Company files any reference to the unlawful discharge of Getzlaff and notify him in writing that this has been done and that the discharge will not be used against him in any way.


7
(c)  Preserve and, upon request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


8
(d)  Post at Advance Manufacturing Corp., in Cleveland,


9
ADVANCE MANUFACTURING CORP./ marked 'Appendix.'  Copies of said notice, on forms provided by the Regional Director for Region 8 of the Board (Cleveland, Ohio), after being duly signed by Respondent's authorized representative, shall be posted by it immediately upon receipt thereof, and be maintained by Respondent for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent to insure that said notices are not altered, defaced, or covered by any other material.


10
(e)  Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN AORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
THE NATIONAL LABOR RELATIONS BOARD HAS FOUND THAT WE VIOLATED THE NATIONAL LABOR RELATIONS ACT, AND HAS ORDERED US TO POST AND ABIDE BY THIS NOTICE.


14
WE WILL NOT discriminatorily discharge Union member employees because the Union insist on us complying with the contract between us.


15
WE WILL offer Paul H. Getzlaff immediate and full reinstatement to his former position, or if such position no longer exists, to a substantially equivalent position, without prejudice to his seniority or other rights or privileges previously enjoyed, and make him whole for any loss of earnings and other benefits, suffered as a result of our discrimination against him, plus interest.


16
WE WILL remove from our files any reference to the unlawful discharge of Paul H. Getzlaff, and notify him in writing that this has been done and that our discharge of him will not be used against him in any way.


17
WE WILL NOT in any like or related manner, interfere with, restrain or coerce, our employees in the exercise of their rights guaranteed by Section 7 of the Act.

ADVANCE MANUFACTURING CORP./(Employer)
Dated ________
By ________/(Representative)

18
________/(Title)


19
This is an official notice and must not be defaced by anyone.


20
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other matieral.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's office, Anthony J. Celebrezze Federal Building, 1240 E. 9th Street--Room 1695, Cleveland, Ohio 44199 (Tel. No.  (216) 522-3733).